Case 1:20-mj-00473-DML Document 14 Filed 06/11/20 Page 1 of 2 PageID #: 30




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                       )
          Plaintiff,                            )
                                                )
       vs.                                      )   CAUSE NO. 1:20-mj-0473
                                                )
ANTONIO WOODEN,                                 )                          - 01
         Defendant.                             )



                   COURTROOM MINUTE FOR JUNE 11, 2020
              HONORABLE MARK J. DINSMORE, MAGISTRATE JUDGE

       The parties appeared for a detention hearing. Defendant appeared in person and by

FCD counsel Sam Ansell. Government represented by AUSA Barry Glickman. USPO

represented by Justin Meier.

       Defendant orally waived his right to physically appear for his detention hearing in the

courtroom and consented to appear via video conference from the Marion County Jail.

       Detention hearing held.

       Exhibit A (PS3) admitted without objection.

       Evidence proffered. Argument presented. Court grants the government’s motion for

pretrial detention and orders the defendant detained pending trial.

       Defendant remanded to the custody of the U.S. Marshal pending further proceedings

before the court.



       Dated: 11 JUN 2020
Case 1:20-mj-00473-DML Document 14 Filed 06/11/20 Page 2 of 2 PageID #: 31




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system
